Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 1 of 28 Page ID #:143



    1   Loretta E. Lynch (pro hac vice)
    2   PAUL, WEISS, RIFKIND,
        WHARTON & GARRISON LLP
    3   1285 Avenue of the Americas
    4   New York, New York 10019-6064
        lelynch@paulweiss.com
    5   Telephone: (212) 373-3000
    6   Facsimile: (212) 373-3990
    7   Patricia Brown Holmes (pro hac vice)
    8   Amy Andrews (pro hac vice)
        Shalem Massey (SBN 143281)
    9   Jennifer Steeve (SBN 308082)
   10   RILEY SAFER HOLMES & CANCILA LLP
        100 Spectrum Center Drive, Ste 440
   11   Irvine, CA 92618
   12   smassey@rshc-law.com
        jsteeve@rshc-law.com
   13   Telephone: (949) 359-5515
   14   Facsimile: (949) 359-5501
   15   Attorneys for Defendant McDonald’s
        Corporation
   16
                       IN THE UNITED STATES DISTRICT COURT
   17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
   18
                                                 CASE NO. 2:21-cv-04972-FMO-MAA
   19     ENTERTAINMENT STUDIOS                  Assigned to the Honorable Fernando
          NETWORKS, INC., a California
   20     corporation; WEATHER GROUP,            M. Olguin for all purposes.
   21     LLC, a Delaware limited liability
          company,                               MEMORANDUM OF POINTS AND
   22                                            AUTHORITIES IN SUPPORT OF
                         Plaintiffs,             MOTION TO DISMISS AMENDED
   23
                                                 COMPLAINT
   24         v.
                                                 Date: August 26, 2021
   25     McDONALD’S CORPORATION, a              Time: 10:00 a.m.
          Delaware corporation,
   26                                            Ctrm: 6D
                         Defendant.              Judge: Hon. Fernando M. Olguin
   27
   28
                                                       DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                        MOTION TO DISMISS AMENDED COMPLAINT
                                                            CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 2 of 28 Page ID #:144



    1
                                               TABLE OF CONTENTS
    2
        I.     INTRODUCTION ............................................................................................ 6
    3
        II.    BACKGROUND .............................................................................................. 7
    4
        III.   ARGUMENT ................................................................................................. 10
    5
               A.       Plaintiffs Fail to State a Discrimination Claim Under § 1981. ............ 11
    6
                        1.       Plaintiffs Do Not Identify an Impairment of Their Right
    7                            to Contract. ................................................................................ 11
    8                   2.       Plaintiffs Do Not Adequately Allege an Intent to
                                 Discriminate. .............................................................................. 13
    9
                        3.       Plaintiffs Do Not Adequately Allege But-For Causation. ......... 18
   10
                        4.       Plaintiffs’ Attack on McDonald’s “Contracting Process”
   11                            Is Meritless................................................................................. 20
   12          B.       Plaintiffs Fail to State a Racial Discrimination Claim Under the
                        Unruh Act. ............................................................................................ 22
   13
               C.       Alternatively, Plaintiffs’ Claims Should Be Dismissed as Time-
   14                   Barred to the Extent They Are Based on Conduct Predating May
                        20, 2019. ............................................................................................... 24
   15
        IV.    CONCLUSION .............................................................................................. 26
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                  DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                                 -1-               MOTION TO DISMISS AMENDED COMPLAINT
                                                                                       CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 3 of 28 Page ID #:145



    1                                       TABLE OF AUTHORITIES
    2
                                                                                                                 Page(s)
    3   CASES
    4   Alcorn v. Anbro Eng’g, Inc.,
    5      468 P.2d 216 (Cal. 1970) ..................................................................................... 22

    6   Anderson v. Yolo Cty.,
          No. 2:16-CV-2466, 2017 WL 590246 (E.D. Cal. Feb. 14, 2017) ....................... 21
    7
    8   Ashcroft v. Iqbal,
           556 U.S. 662 (2009) ................................................................................ 10, 13, 14
    9
        Astre v. McQuaid,
   10
           804 F. App’x 665 (9th Cir. 2020) ...................................................... 15, 16, 18, 19
   11
        Babadjanian v. Deutsche Bank Nat’l Tr. Co., No. 10-CV-2580, 2011
   12     WL 13214300 (C.D. Cal. Mar. 29, 2011) .................................................... 13, 17
   13
        Banks v. American Airlines Group, Inc.,
   14     No. 2:20-CV-5495, 2021 WL 2119502 (C.D. Cal. Apr. 21, 2021) .................... 11
   15   Banuelos v. Martinez,
   16     No. 1:15-CV-10, 2015 WL 3660261 (E.D. Cal. June 11, 2015) ........................ 11
   17   Bongiovanni v. State Farm Mut. Auto. Ins. Co.,
   18     No. CV-20-9197, 2020 WL 7861973 (C.D. Cal. Nov. 16, 2020) ....................... 22

   19   Brown v. Contra Costa Cty.,
           No. 12-CV-1923, 2014 WL 1347680 (N.D. Cal. Apr. 3, 2014) ......................... 13
   20
   21   Brown v. Philip Morris Inc.,
           250 F.3d 789 (3d Cir. 2001) ................................................................................ 20
   22
        Byrd v. McDonald’s USA, LLC,
   23      No. 20-C-6447, 2021 WL 2329369 (N.D. Ill. June 8, 2021) ........................ 14, 18
   24
        Comcast Corp. v. National Ass’n of African American-Owned Media,
   25     140 S. Ct. 1009 (2020) .................................................................................. 11, 18
   26   Dallas & Lashmi, Inc. v. 7-Eleven, Inc.,
   27     112 F. Supp. 3d 1048 (C.D. Cal. 2015) ................................................... 16, 17, 18
   28
                                                                               DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                               -2-              MOTION TO DISMISS AMENDED COMPLAINT
                                                                                    CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 4 of 28 Page ID #:146



    1   Doe v. Pasadena Hosp. Ass’n, Ltd.,
    2     No. 2:18-CV-9648, 2020 WL 1529313 (C.D. Cal. Mar. 31, 2020) .................... 25

    3   Domino v. Ky. Fried Chicken,
          No. 19-CV-08449, 2020 WL 5847306 (N.D. Cal. Oct. 1, 2020) ........................ 19
    4
    5   Duronslet v. Cty. of Los Angeles,
          266 F. Supp. 3d 1213 (C.D. Cal. 2017) ............................................................... 24
    6
        Dyer v. McCormick & Schmick’s Seafood Rests., Inc.,
    7
          264 F. Supp. 3d 208 (D.D.C. 2017) .................................................................... 18
    8
        Ekweani v. Ameriprise Fin., Inc.,
    9     444 F. App’x 968 (9th Cir. 2011) ........................................................................ 24
   10
        Gauvin v. Trombatore,
   11     682 F. Supp. 1067 (N.D. Cal. 1988).................................................................... 23
   12   Grant v. Starbucks Corp.,
   13     No. CV-2:18-8927, 2019 WL 8112465 (C.D. Cal. Sept. 24, 2019) ................... 22
   14   Hunter v. Tarantino,
   15     No. CV-10-3387, 2010 WL 11579019 (C.D. Cal. July 15, 2010) ...................... 25

   16   Jackson v. Farmers Ins. Exch.,
           No. 2:12-CV-1020, 2012 WL 5337076 (E.D. Cal. Oct. 26, 2012) ..................... 13
   17
   18   Johnson v. HI Point Apts, LLC,
           No. 16-CV-3236, 2017 WL 5634609 (C.D. Cal. Sept. 29, 2017),
   19      report and recommendation adopted, 2017 WL 5634100 (C.D. Cal.
   20      Nov. 20, 2017) ..................................................................................................... 12

   21   Kasick v. City of Hemet,
          No. 09-CV-1849, 2009 WL 10673957 (C.D. Cal. Oct. 28, 2009) ...................... 21
   22
   23   Lenk v. Sacks, Ricketts, & Case LLP,
           No. 19-CV-3791, 2020 WL 2793480 (N.D. Cal. May 29, 2020) ....................... 11
   24
        Lukovsky v. City & Cty. of San Francisco,
   25      535 F.3d 1044 (9th Cir. 2008) ............................................................................. 25
   26
        Marshall v. Meadows,
   27     No. CIV S-10-1286, 2011 WL 976620 (E.D. Cal. Mar. 16, 2011)..................... 11
   28
                                                                                  DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                                  -3-              MOTION TO DISMISS AMENDED COMPLAINT
                                                                                       CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 5 of 28 Page ID #:147



    1   Martin v. AAA of N. Cal., Nevada & Utah,
    2     No. 2:15-CV-2496, 2016 WL 3267119 (E.D. Cal. June 15, 2016),
          report and recommendation adopted, 2016 WL 3960238 (E.D. Cal.
    3     July 22, 2016) ...................................................................................................... 12
    4
        McCarthy v. Johannesson,
    5     No. CV-12-2099, 2012 WL 12887540 (C.D. Cal. Dec. 11, 2012) ..................... 26
    6   McCue v. S. Fork Union Sch. Dist.,
    7     No. CV-F-10-233, 2010 WL 2089524 (E.D. Cal. May 21, 2010) ...................... 24
    8   Mir v. Greines, Martin, Stein & Richland,
          No. 2:14-cv-4132, 2015 WL 12746231 (C.D. Cal. Feb. 19, 2015),
    9
          aff’d, 676 F. App’x 699 (9th Cir. 2017) .............................................................. 13
   10
        Newman v. Google LLC, No. 20-CV-4011, 2021 WL 2633423 (N.D.
   11     Cal. June 25, 2021) .............................................................................................. 13
   12
        Norton v. Arpaio,
   13     No. 15-CV-87, 2015 WL 13759956 (D. Ariz. Nov. 20, 2015) ........................... 12
   14   Our Peculiar Fam. v. Inspire Charter Sch.,
   15     No. 2:20-CV-0331, 2020 WL 3440562 (C.D. Cal. June 23, 2020) .................... 23
   16   Portfolio Invs., LLC v. First Sav. Bank,
   17     No. C12-104, 2013 WL 1187622 (W.D. Wash. Mar. 20, 2013),
          aff’d, 583 F. App’x 814 (9th Cir. 2014) ........................................................ 16, 17
   18
        Renteria v. City of Maywood,
   19     No. CV 09-4639, 2009 WL 3297152 (C.D. Cal. Oct. 9, 2009) .......................... 25
   20
        Richardson Const., Inc. v. Clark Cty. Sch. Dist.,
   21      223 F. App’x 731 (9th Cir. 2007) ........................................................................ 25
   22   Roe v. Rialto Unified Sch. Dist.,
   23     No. 19-CV-863, 2020 WL 2790008 (C.D. Cal. Feb. 26, 2020) .......................... 23
   24   Sharifi Takieh v. Banner Health,
   25      No. CV-19-05878, 2021 WL 268808 (D. Ariz. Jan. 27, 2021) .......................... 19

   26   Spann v. Colonial Vill., Inc.,
           899 F.2d 24 (D.C. Cir. 1990)............................................................................... 20
   27
   28
                                                                                  DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                                  -4-              MOTION TO DISMISS AMENDED COMPLAINT
                                                                                       CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 6 of 28 Page ID #:148



    1   Estate of Stern v. Tuscan Retreat, Inc.,
    2      725 F. App’x 518 (9th Cir. 2018) ........................................................................ 24

    3   Strother v. S. Cal. Permanente Med. Grp, 79 F.3d 859 (9th Cir. 1996) .................. 23
    4   White v. Harris,
    5     No. 2:13-CV-6171, 2015 WL 1250015 (C.D. Cal. Mar. 16, 2015) .................... 26

    6   Yi Tai Shao v. McManis Faulkner, LLP,
           No. 14-CV-1137, 2014 WL 4773981 (N.D. Cal. Sept. 22, 2014),
    7
           aff’d, 670 F. App’x 575 (9th Cir. 2016) .............................................................. 24
    8
        STATUTES
    9
        42 U.S.C. § 1981................................................................................................ passim
   10
   11   Unruh Civil Rights Act, Cal. Civ. Code § 51.5 ................................................. passim
   12   OTHER AUTHORITIES
   13   Fed. R. Civ. P. 12(b)(6) .................................................................................. 6, 10, 17
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                                 -5-             MOTION TO DISMISS AMENDED COMPLAINT
                                                                                     CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 7 of 28 Page ID #:149



    1   I.    INTRODUCTION
    2         Plaintiffs, media businesses owned by Byron Allen Folks (“Allen”), filed this
    3   lawsuit on May 20, 2021 alleging that Defendant McDonald’s Corporation
    4   (“McDonald’s”) has recently refused to advertise on Plaintiffs’ television channels
    5   on the basis of Allen’s race. McDonald’s then moved to dismiss the original
    6   complaint in its entirely on June 25, 2021, explaining that Plaintiffs failed to allege
    7   the basic elements of their claims and relied on conclusory and inflammatory
    8   discrimination allegations. In response, Plaintiffs filed an Amended Complaint (ECF
    9   No. 20) that is nearly identical to the original complaint, fails to remedy the pleading
   10   deficiencies clearly set out by McDonald’s prior motion to dismiss, and rests on a
   11   number of factual distortions and errors. And like the original complaint, the
   12   Amended Complaint is about revenue, not race. Plaintiffs’ groundless demands
   13   ignore McDonald’s legitimate business reasons for not investing more on their
   14   channels.
   15         Even on the face of the pleadings, Plaintiffs’ alleged facts fail to state a
   16   discrimination claim that can survive Federal Rule of Civil Procedure 12(b)(6).
   17   Advertisers routinely buy time on certain channels and not others based on a number
   18   of factors—none of which have anything to do with the channel owner’s race—such
   19   as the size and demographics of each channel’s audience, the content of the
   20   programming, and the purchase price demanded for the advertisement’s placement.
   21   Plaintiffs’ Amended Complaint offers no well-pleaded facts suggesting that
   22   McDonald’s advertising decisions—in the past or now—were based on anything
   23   other than legitimate business reasons, much less that those decisions were based on
   24   Allen’s race. Indeed, Plaintiffs themselves admit that McDonald’s has advertised on
   25   Black-owned media outlets and channels.
   26         First, Plaintiffs do not adequately allege three required elements of their 42
   27   U.S.C. § 1981 claim: (1) impairment of their right to contract, (2) an intent to
   28   discriminate, and (3) but-for causation. Plaintiffs do not identify what contract they
                                                             DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                  -6-         MOTION TO DISMISS AMENDED COMPLAINT
                                                                  CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 8 of 28 Page ID #:150



    1   offered McDonald’s, when it was offered, or who rejected it. Instead, Plaintiffs’
    2   claim appears to be that McDonald’s failed to solicit unspecified bids from Plaintiffs
    3   at unspecified times. Similarly, Plaintiffs’ conclusory allegations of intent and
    4   causation are unsupported by well-pleaded facts and, thus, do not state a claim. And
    5   to the extent Plaintiffs challenge McDonald’s overall “contracting process,” their
    6   assertions lack merit and do not state a discrimination claim under § 1981.
    7         Second, Plaintiffs’ claim under California’s Unruh Civil Rights Act should
    8   also be dismissed. The Amended Complaint does nothing to salvage this claim. As
    9   a threshold matter, the relationship between media networks and McDonald’s is
   10   nothing like a customer-proprietor relationship, which is a necessary condition for
   11   the Unruh Act to apply. Moreover, a claim for racial discrimination under the Unruh
   12   Act requires an intent to discriminate and causation, which Plaintiffs do not
   13   adequately plead.
   14         Finally, even if the Amended Complaint could survive a motion to dismiss,
   15   Plaintiffs’ claims should be dismissed as time-barred to the extent they are based on
   16   any acts that occurred before May 20, 2019.
   17   II.   BACKGROUND
   18         Plaintiffs are two media businesses owned by Allen, who began his
   19   entertainment career as a comedian and now runs a “global media company.” (Am.
   20   Compl. ¶¶ 28–30.) Plaintiff Entertainment Studios Networks, Inc. (“Entertainment
   21   Studios”) was founded by Allen in 1993 and initially focused on producing
   22   syndicated television programs, some of which were targeted toward Black
   23   audiences. (Id. ¶¶ 11, 28, 31.) In 2009 and 2012, Entertainment Studios launched
   24   seven “lifestyle” channels that offer a variety of programming on diverse topics such
   25   as comedy, cooking, animals, cars, and the courts: Comedy.TV, Recipe.TV,
   26   MyDestination.TV, ES.TV, Pets.TV, Cars.TV, and JusticeCentral.TV. (Id. ¶ 35.)
   27   Plaintiff The Weather Group, LLC (“Weather Group”) owns The Weather Channel,
   28   which, as its name suggests, focuses on programming related to meteorology. (Id.
                                                            DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                 -7-         MOTION TO DISMISS AMENDED COMPLAINT
                                                                 CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 9 of 28 Page ID #:151



    1   ¶¶ 39, 40.) Allen acquired Weather Group in 2018. (Id. ¶ 39.)
    2         McDonald’s, the world’s most popular and successful restaurant business,
    3   spends substantial amounts on advertising each year.         (Id. ¶¶ 41–42.)    As the
    4   Amended Complaint acknowledges, McDonald’s advertising is purchased through
    5   external third-party agencies, although Plaintiffs allege that these agencies serve as
    6   “mere[] intermediaries.” (Id. ¶ 43.) Plaintiffs allege that McDonald’s devotes the
    7   bulk of its advertising budget to a “general market,” while setting aside some of its
    8   budget to target Black audiences. (Id. ¶¶ 8, 9, 43–46.) They further allege that
    9   McDonald’s general-market budget is spent on advertising purchased from large
   10   media companies that are “publicly-owned,” “white-owned,” and “non-African-
   11   American-owned” (terms the Amended Complaint uses interchangeably). (Id. ¶¶ 8,
   12   9, 44.)   Plaintiffs also allege that advertising time on general-market media
   13   commands a higher price. (Id. ¶ 47.)
   14         According to Plaintiffs, both Entertainment Studios’ channels and The
   15   Weather Channel should be classified as “general market” channels because they
   16   offer “general market lifestyle programming” that is not aimed at a Black audience.
   17   (Id. ¶ 13.) Nonetheless, according to Plaintiffs, McDonald’s has “pigeonholed” and
   18   “stereotyped” their channels on the basis of Allen’s race, falsely assuming that,
   19   because he is Black, his channels therefore cater to a Black audience. (Id. ¶¶ 8–16,
   20   49–55.) Plaintiffs do not allege who at McDonald’s made the supposed decision to
   21   “pigeonhole” their channels in this way. Nor do Plaintiffs clearly allege when that
   22   decision was made—although they do suggest it was over a decade ago. (Id. ¶¶ 49-
   23   50.) At that time, before Entertainment Studios launched its seven “lifestyle”
   24   networks and before Allen acquired Weather Group, Plaintiffs admit that
   25   McDonald’s advertised on syndicated television programming that Entertainment
   26   Studios produced for Black audiences. (See id. ¶¶ 11, 49.)
   27         Plaintiffs allege that the decision to “pigeonhole” Entertainment Studios’
   28   channels subsequently led to Entertainment Studios being “shut out of the general
                                                            DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                 -8-         MOTION TO DISMISS AMENDED COMPLAINT
                                                                 CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 10 of 28 Page ID
                                  #:152


  1   market tier and forced to bid for advertising in the less favorable African American
               1
  2   tier.”       (Id. ¶ 49.)   In this way, according to Plaintiffs, McDonald’s treated
  3   Entertainment Studios’ channels worse than “similarly situated, white-owned
  4   networks, including, but not limited to, Animal Planet, Cooking Channel, Comedy
  5   Central, CNN, Destination America, E!, Food Network, HLN, Motor Trend, Travel
  6   Channel, and many others,” on which McDonald’s allegedly does buy advertising.
  7   (Id. ¶ 59.)      Plaintiffs allege that some of these other channels have similar
  8   programming to Entertainment Studios’ channels and “target similar audiences”:
  9   Entertainment Studios channel Recipe.TV, like Cooking Channel and Food Network,
 10   offers “cooking shows,” and Entertainment Studios channel MyDestination.TV, like
 11   Travel Channel and Destination America, offers “travel-related content.” (Id. ¶ 62.)
 12   Plaintiffs also baselessly allege that Entertainment Studios has increased the
 13   “distribution” of its channels (i.e., the number of cable subscribers who are able to
 14   watch those channels), but that McDonald’s still refuses to advertise on
 15   Entertainment Studios’ channels “while at the same time contracting with white-
 16   owned networks that have smaller distribution.” (Id. ¶ 63.)
 17            Plaintiffs assert that McDonald’s has also discriminated against Weather
 18   Group. They complain that, while Weather Group has “pitched” advertising on The
 19   Weather Channel to McDonald’s agency twice per year since Allen acquired Weather
 20   Group in 2018, McDonald’s did not purchase advertising after these pitches. (Id.
 21   ¶¶ 52–57.) Significantly, however, Plaintiffs do not allege that McDonald’s bought
 22   advertising on The Weather Channel before 2018. (See id.) Plaintiffs also offer two
 23   conflicting narratives about McDonald’s alleged refusal to contract. At times,
 24   Plaintiffs allege that McDonald’s has offered no explanation for its refusal to
 25   purchase advertising on The Weather Channel. (Id. ¶ 56.) At other times, Plaintiffs
 26   allege that McDonald’s agency did offer an explanation, specifically, that
 27
      1
       While the Complaint refers to these advertising markets as “tiers” (See, e.g., Am.
 28   Compl. ¶¶ 8–9), Plaintiffs do not allege that McDonald’s itself uses that term.
                                                           DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                -9-         MOTION TO DISMISS AMENDED COMPLAINT
                                                                CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 11 of 28 Page ID
                                  #:153


  1   advertisements on The Weather Channel are less desirable because it “skews towards
  2   an older audience.”      (Id. ¶ 61.)   Plaintiffs allege that McDonald’s does buy
  3   advertising on two other “older-skewing networks,” Destination America and HLN.
  4   (Id.)
  5           Finally, Plaintiffs make a number of unrelated allegations about McDonald’s
  6   “corporate culture,” alleging that McDonald’s has comparatively few Black
  7   executives and pointing to two recent lawsuits by employees and former McDonald’s
  8   franchisees. (Id. ¶¶ 64–69.) Plaintiffs do not, however, allege facts that tie these
  9   lawsuits or the purported “corporate culture” to the actions challenged here.
 10           On the basis of these allegations, Plaintiffs assert claims under 42 U.S.C.
 11   § 1981 and the Unruh Civil Rights Act, Cal. Civ. Code § 51.5. (Am. Compl. ¶¶ 70–
 12   84.) Plaintiffs filed their case in Los Angeles County Superior Court on May 20,
 13   2021, and Defendants timely removed the case to this Court on June 18, 2021.
 14   III.    ARGUMENT
 15           Plaintiffs’ claims of discrimination should be dismissed because they are not
 16   supported by well-pleaded facts. Although the Court must accept as true all well-
 17   pleaded allegations on a motion to dismiss under Rule 12(b)(6), it need not credit
 18   conclusory assertions or legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662, 678
 19   (2009). The Supreme Court has made clear that bare legal conclusions cannot
 20   support a claim of racial discrimination. See id. Rather, such claims must be
 21   supported by concrete facts sufficient to raise a plausible inference of discriminatory
 22   intent. See id. at 681–83. Plaintiffs failed to meet this pleading standard in their
 23   original complaint and have again failed to do so in their Amended Complaint.
 24   Indeed, their Amended Complaint, far from assuaging the concerns raised in the first
 25   motion to dismiss filed by McDonald’s, merely adds a few conclusory paragraphs
 26   that do not amount to the well-pleaded facts required under 12(b)(6). The Amended
 27   Complaint should thus be dismissed.
 28
                                                           DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                               - 10 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                                CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 12 of 28 Page ID
                                  #:154


  1         A.     Plaintiffs Fail to State a Discrimination Claim Under § 1981.
  2         As in their original complaint, Plaintiffs fail to plead the necessary elements
  3   of a § 1981 claim. To make out such a claim, a plaintiff must plead and prove: “(1)
  4   the plaintiff is a member of a racial minority; (2) an intent to discriminate on the basis
  5   of race by the defendant; and (3) the discrimination concerned one or more of the
  6   activities enumerated in the statute (i.e., make and enforce contracts, sue and be sued,
  7   give evidence, etc.).” Lenk v. Sacks, Ricketts, & Case LLP, No. 19-CV-3791, 2020
  8   WL 2793480, at *4 (N.D. Cal. May 29, 2020). In addition, the Supreme Court
  9   recently clarified that, to state a viable claim, a § 1981 plaintiff must adequately plead
 10   under the Iqbal-Twombly standard that he would not have suffered his injury “but
 11   for” his race. Comcast Corp. v. National Ass’n of African American-Owned Media,
 12   140 S. Ct. 1009, 1014, 1019 (2020).
 13         The Amended Complaint, even with its handful of additional allegations, does
 14   not come close to meeting this standard: it does not adequately allege discrimination
 15   concerning the right to make and enforce contracts, that McDonald’s acted with an
 16   intent to discriminate, or that McDonald’s would have purchased advertising on
 17   Plaintiffs’ current channels but for Allen’s race. In addition, Plaintiff’s more general
 18   attack on McDonald’s “contracting process” is meritless. For each of these reasons,
 19   the § 1981 claim should be dismissed.
 20                1.     Plaintiffs Do Not Identify an Impairment of Their Right to
 21                       Contract.
 22         “A claim brought under § 1981 . . . must initially identify an impaired
 23   contractual relationship under which the plaintiff has rights.” Banuelos v. Martinez,
 24   No. 1:15-CV-10, 2015 WL 3660261, at *3 (E.D. Cal. June 11, 2015) (quotation
 25   marks omitted). California federal courts have repeatedly dismissed § 1981 claims
 26   that do not identify the contractual relationship at issue. See, e.g., Banks v. American
 27   Airlines Group, Inc., No. 2:20-CV-5495, 2021 WL 2119502, at *2 (C.D. Cal. Apr.
 28   21, 2021); Marshall v. Meadows, No. CIV S-10-1286, 2011 WL 976620, at *7 (E.D.
                                                             DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                - 11 -        MOTION TO DISMISS AMENDED COMPLAINT
                                                                  CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 13 of 28 Page ID
                                  #:155


  1   Cal. Mar. 16, 2011). Similarly, courts dismiss § 1981 claims that fail to identify “any
  2   act or omission on [defendant’s] part that infringed plaintiff’s rights to make or
  3   enforce a contract.” Johnson v. HI Point Apts, LLC, No. 16-CV-3236, 2017 WL
  4   5634609, at *7 (C.D. Cal. Sept. 29, 2017), report and recommendation adopted, 2017
  5   WL 5634100 (C.D. Cal. Nov. 20, 2017); see also Martin v. AAA of N. Cal., Nevada
  6   & Utah, No. 2:15-CV-2496, 2016 WL 3267119, at *3 (E.D. Cal. June 15, 2016),
  7   report and recommendation adopted, 2016 WL 3960238 (E.D. Cal. July 22, 2016).
  8         Even after McDonald’s prior motion to dismiss alerted them to this
  9   requirement, Plaintiffs still have “not identified a specific contract, nor identified how
 10   Defendant[] blocked the formation of the contract.” Norton v. Arpaio, No. 15-CV-
 11   87, 2015 WL 13759956, at *5 (D. Ariz. Nov. 20, 2015).                     With respect to
 12   Entertainment Studios’ “lifestyle” networks, Plaintiffs’ Amended Complaint again
 13   makes only the conclusory allegation that they “attempted many times over the years
 14   to contract with McDonald’s for advertising on the ESN Lifestyle Networks . . . , but
 15   McDonald’s refused,” but they do not allege what type of contract was offered to
 16   McDonald’s, the details of that contract, who at McDonald’s rejected the contract,
 17   what was said or done to convey that the rejection was based on Allen’s race, or when
 18   any of this supposedly occurred. (Am. Compl. ¶ 73.) Given Entertainment Studios’
 19   failure to resolve this deficiency, its § 1981 claim should be dismissed with prejudice.
 20         With respect to The Weather Channel, Plaintiffs now allege that they “pitched
 21   The Weather Channel to McDonald’s ad agency” twice per year and that McDonald’s
 22   nonetheless “refused” to make a purchase. (Id. ¶¶ 55–56.) But this new allegation
 23   is insufficient because Plaintiffs still fail to allege the details of the contract that
 24   Weather Group “pitched” or who at McDonald’s rejected that contract. Moreover,
 25   Plaintiffs’ allegations are inconsistent.          At one point, Plaintiffs allege that
 26   McDonald’s “did not give an explanation for its refusal to contract” with Weather
 27   Group. (Id. ¶ 56.) At another point, Plaintiffs allege that “McDonald’s ad agency
 28   told Weather Group that McDonald’s did not purchase advertising on The Weather
                                                               DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                - 12 -          MOTION TO DISMISS AMENDED COMPLAINT
                                                                    CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 14 of 28 Page ID
                                  #:156


  1   Channel because the network skews towards an older audience.” (Id. ¶ 61.) These
  2   inconsistent allegations necessarily cannot support a viable claim, because
  3   “allegations are not well pleaded if they are contradicted by other information in the
  4   same complaint.” Babadjanian v. Deutsche Bank Nat’l Tr. Co., No. 10-CV-2580,
  5   2011 WL 13214300, at *13 n.81 (C.D. Cal. Mar. 29, 2011).
  6           In sum, Plaintiffs’ failure to identify any failed contractual relationship or
  7   infringement of Plaintiffs’ contracting rights dooms their § 1981 claim, which should
  8   therefore be dismissed with prejudice.
  9                 2.     Plaintiffs Do Not Adequately Allege an Intent to
 10                        Discriminate.
 11           Plaintiffs must also allege facts making it not merely possible, but plausible,
 12   that McDonald’s intentionally discriminated against them on the basis of Allen’s
 13   race.    Iqbal, 556 U.S. at 678.     A § 1981 plaintiff must allege a “pattern of
 14   discrimination, actions indicating bias, or other facts that would support an inference
 15   that any defendant intentionally discriminated against plaintiff on the basis of his
 16   race.” Mir v. Greines, Martin, Stein & Richland, No. 2:14-cv-4132, 2015 WL
 17   12746231, at *9 (C.D. Cal. Feb. 19, 2015), aff’d, 676 F. App’x 699 (9th Cir. 2017).
 18   Thus, courts routinely dismiss § 1981 claims where the plaintiff only “speculates”
 19   that race motivated the defendant’s actions. Id.2 Here too, Plaintiffs have failed to
 20
 21   2
        See also, e.g., Newman v. Google LLC, No. 20-CV-4011, 2021 WL 2633423, at *6
 22   (N.D. Cal. June 25, 2021) (dismissing claims resting on “personal belief of
      discrimination, without any factual support” (citations omitted)). Brown v. Contra
 23   Costa Cty., No. 12-CV-1923, 2014 WL 1347680, at *5 (N.D. Cal. Apr. 3, 2014)
 24   (dismissing claim where the only basis for an intent to discriminate was a conclusory
      “repeated allegation that [plaintiff] was treated differently than non-African-
 25   American attorneys or non-African-American employees”); Jackson v. Farmers Ins.
 26   Exch., No. 2:12-CV-1020, 2012 WL 5337076, at *3 (E.D. Cal. Oct. 26, 2012)
      (dismissing claim resting on “vague assertions that [defendant’s] official policies
 27   were ‘rooted in an entrenched posture of deliberate indifference’ and ‘condone[d]
 28   race-based discrimination’”).
                                                           DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                               - 13 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                                CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 15 of 28 Page ID
                                  #:157


  1   allege sufficient facts to support a plausible inference of discrimination even after
  2   McDonald’s identified this deficiency, warranting dismissal of the § 1981 claim with
  3   prejudice.
  4         As in the original complaint, Plaintiffs’ theory is that their channels were
  5   improperly “pigeonholed” based on Allen’s race. (Am. Compl. ¶¶ 11, 14.) However,
  6   Plaintiffs continue not to provide even the most basic details needed to support a §
  7   1981 discrimination claim based on this theory. They still do not allege who at
  8   McDonald’s rejected their proposed advertising contract or when that occurred, nor
  9   do they allege who at McDonald’s supposedly “pigeonholed” their channels or
 10   precisely when that decision occurred (they merely suggest it was over a decade ago
 11   (see id. ¶¶ 49–50)).      Moreover, while Plaintiffs acknowledge McDonald’s
 12   advertising is purchased through external third-party agencies, there is no allegation
 13   that anyone at the agencies was motivated by an intent to discriminate based on race.
 14   (See id. ¶¶ 43–46.) In response to this argument, raised in McDonald’s initial motion
 15   to dismiss, Plaintiffs now allege that the agencies are “merely intermediaries”
 16   because McDonald’s makes the final decisions over its advertisements. (Id. ¶ 43.)
 17   But Plaintiffs fail to explain what role the agencies did play, leaving open the
 18   “obvious alternative explanation” that McDonald’s simply followed the agencies’
 19   recommendations (not alleged to be anything other than race neutral). Iqbal, 556
 20   U.S. at 682. Plaintiffs had the opportunity to add these basic factual allegations in
 21   their Amended Complaint, but failed to do so. The absence of such facts is telling.
 22         Such threadbare allegations cannot support a claim of intentional
 23   discrimination. See Byrd v. McDonald’s USA, LLC, No. 20-C-6447, 2021 WL
 24   2329369, at *4 (N.D. Ill. June 8, 2021) (concluding that, even under a minimal
 25   pleading standard, discrimination claim failed where plaintiffs did not allege the
 26   “three W’s”:    what, who, and when).       Further, even if Plaintiffs’ conclusory
 27   allegations that McDonald’s made a mistaken assumption about their programming
 28   were true, they fail to show how it led to discrimination based on race given their
                                                          DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                              - 14 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                               CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 16 of 28 Page ID
                                  #:158


  1   concession that McDonald’s does advertise with Black-owned media channels,
  2   including Plaintiff Entertainment Studios. (Am. Compl. ¶ 6.) This fact alone
  3   suggests a more plausible explanation: that business reasons, not race, are the basis
  4   for business decisions regarding McDonald’s advertising. See Astre v. McQuaid, 804
  5   F. App’x 665, 666–67 (9th Cir. 2020) (holding § 1981 claim implausible where
  6   “complaint identifies independent non-discriminatory reasons for the alleged
  7   impairment” (quotation marks omitted)).
  8         Additionally, Plaintiffs’ claim continues to find no support in their allegation
  9   that McDonald’s did business with “similarly situated, white-owned networks,”
 10   namely “Animal Planet, Cooking Channel, Comedy Central, CNN, Destination
 11   America, E!, Food Network, HLN, Motor Trend, Travel Channel, and many
 12   [unspecified] others.” (Am. Compl. ¶ 59.) As in their original complaint, Plaintiffs’
 13   claim that these other, better-known channels are “similarly situated” to
 14   Entertainment Studios’ “lifestyle” channels rests solely on their allegation that the
 15   channels offer “general market lifestyle programming.” (Id. ¶ 13.) Indeed, the
 16   Amended Complaint doubles down on these similarities in content, adding
 17   allegations that Entertainment Studios’ channels also offer “cooking shows” and
 18   “travel-related content.” (Id. ¶ 62.) But such general similarities in content in no
 19   way suggest that McDonald’s advertising decisions are based on the race of those
 20   channels’ respective owners. When making buying decisions, advertisers obviously
 21   look at not just programming content, but also many other factors, including ratings,
 22   audience demographics, and expected return on investment. Plaintiffs fare no better
 23   in alleging that Entertainment Studios’ channels now have broader “distribution”
 24   than they used to, because distribution—unlike ratings—refers to how many viewers
 25   could watch the channels, not how many actually do. (Id. ¶ 63.) Similarly, while
 26   Plaintiffs allege that some of the Entertainment Studios channels “target similar
 27   audiences” as these other channels (id. ¶ 62 (emphasis added)), they do not allege
 28   that the Entertainment Studios channels are equally successful in attracting viewers
                                                          DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                              - 15 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                               CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 17 of 28 Page ID
                                  #:159


  1   from those target audiences.
  2         Plaintiffs’ failure to allege that the channels at issue have similar ratings and
  3   attract similar audiences—despite the opportunity to add such allegations in response
  4   to McDonald’s initial motion—is fatal.            To support a plausible inference of
  5   discrimination, a comparator must be similar “in all material respects.” Portfolio
  6   Invs., LLC v. First Sav. Bank, No. C12-104, 2013 WL 1187622, at *6 (W.D. Wash.
  7   Mar. 20, 2013), aff’d, 583 F. App’x 814 (9th Cir. 2014). A superficial similarity is
  8   insufficient. See id. (mere fact that proposed comparators had originally obtained
  9   loans from same lender did not make them similarly situated to plaintiff). Here, one
 10   cannot infer that McDonald’s discriminated based on race simply because—like any
 11   other advertiser—it bought advertising on some channels and not others, when these
 12   channels were not at all similar with respect to the characteristics that matter most to
 13   advertisers.
 14         Plaintiffs’ allegations regarding The Weather Channel are equally deficient.
 15   Plaintiffs allege that McDonald’s “has refused to contract with Weather Group” since
 16   Allen acquired it in 2018. (Am. Compl. ¶ 16.) But Plaintiffs’ own allegations
 17   affirmatively undermine any inference that McDonald’s decision not to advertise on
 18   The Weather Channel was based on Allen’s race. As McDonald’s original motion to
 19   dismiss pointed out, Plaintiffs conspicuously fail to allege that McDonald’s bought
 20   advertising on The Weather Channel before Allen acquired it. (See id. ¶¶ 52–57.)
 21   The Amended Complaint contains the same omission. That leaves only one plausible
 22   inference: the reason McDonald’s did not buy advertising on The Weather Channel
 23   has nothing to do with Allen’s race, and everything to do with the fact that other
 24   channels with different audiences were a better fit for McDonald’s marketing
 25   strategy. See Astre, 804 F. App’x at 667 (affirming dismissal of § 1981 claim in light
 26   of “independent non-discriminatory reasons for the alleged impairment” (quotation
 27   marks omitted)); Dallas & Lashmi, Inc. v. 7-Eleven, Inc., 112 F. Supp. 3d 1048, 1063
 28   (C.D. Cal. 2015) (same).
                                                             DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                               - 16 -         MOTION TO DISMISS AMENDED COMPLAINT
                                                                  CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 18 of 28 Page ID
                                  #:160


  1         Here too, Plaintiffs try to support their claims related to The Weather Channel
  2   with defective allegations about supposed comparator channels. Plaintiffs allege that
  3   The Weather Channel is similar to, and in fact has better ratings than, two other
  4   channels on which McDonald’s allegedly buys advertising: HLN and Destination
  5   America. (Id. ¶ 61.) In support, Plaintiffs claim that, while McDonald’s agency
  6   explained that The Weather Channel “skews towards an older audience,” HLN and
  7   Destination America are also “older-skewing networks.” (Id.) But elsewhere,
  8   Plaintiffs allege that McDonald’s did not give any explanation for the decision not to
  9   advertise on The Weather Channel. (Id. ¶ 56.) Again, these inconsistent allegations
 10   cannot state a claim. Babadjanian, 2011 WL 13214300, at *13 n.81. Moreover, the
 11   Amended Complaint itself demonstrates that The Weather Channel is different from
 12   the alleged comparator channels: with respect to content—the very factor on which
 13   Plaintiffs rely to support their allegations of similarity for other competitors—The
 14   Weather Channel offers weather programming, whereas HLN is a news network and
 15   Destination America offers “travel-related content” (id. ¶ 62). Such utterly distinct
 16   television channels are far from being similar in “all material respects.” See Portfolio
 17   Invs., LLC, 2013 WL 1187622, at *6.
 18         Such inadequately pleaded § 1981 claims (and related Unruh Act claims) are
 19   properly dismissed under Rule 12(b)(6). In another case in this District, the plaintiffs
 20   alleged that “Defendant’s pattern of behavior involving churning or re-selling
 21   franchises owned by South Asian Franchise owners” was intentionally
 22   discriminatory. Dallas, 112 F. Supp. 3d at 1063 (internal quotations omitted). The
 23   court in Dallas found that, “other than the initial charging allegation where Plaintiffs
 24   identify themselves as persons of South Asian descent,” the plaintiffs “failed to allege
 25   facts indicating that Defendant’s conduct with regard to their franchise arose from
 26   Defendant’s pattern of churning South Asian franchises rather than Plaintiffs’ failure
 27   to pay their mortgage.” Id. (internal quotations omitted). Similarly here, even after
 28   having the opportunity to bolster their allegations, Plaintiffs still offer no reason to
                                                           DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                               - 17 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                                CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 19 of 28 Page ID
                                  #:161


  1   infer that McDonald’s advertising decisions were based on race as opposed to the
  2   obvious differences that exist among television channels.
  3         Finally, Plaintiffs continue to make irrelevant allegations about McDonald’s
  4   “corporate culture,” relying largely on two recent lawsuits that have been filed
  5   against McDonald’s. (Am. Compl. ¶¶ 64–69.) These allegations offer no support
  6   for Plaintiffs’ claims. Courts have routinely declined to find plausibility based on
  7   allegations drawn from other lawsuits. See , e.g., Dyer v. McCormick & Schmick’s
  8   Seafood Rests., Inc., 264 F. Supp. 3d 208, 233 (D.D.C. 2017) (prior lawsuits gave
  9   “no indication that the cases have any bearing on the specific factual issues in this
 10   case, apart from the fact that the relevant defendant is a large, multi-state employer”);
 11   Dallas, 112 F. Supp. 3d at 1062 (rejecting attempt to ground claim in “allegations
 12   copied from a separate lawsuit filed against Defendant”). Indeed, the allegations in
 13   these other lawsuits—which are brought by former employees and franchisees, not
 14   media outlets—in no way suggest that McDonald’s discriminates against Black-
 15   owned media companies. We also note that a similar lawsuit was recently dismissed
 16   based on the plaintiffs’ failure to plead intentional discrimination in violation of
 17   § 1981. Byrd, 2021 WL 2329369.
 18         For these reasons, Plaintiffs still do not adequately plead an intent to
 19   discriminate, and that warrants dismissal of their § 1981 claim with prejudice.
 20                3.     Plaintiffs Do Not Adequately Allege But-For Causation.
 21         In addition, Plaintiffs do not adequately allege that McDonald’s would have
 22   bought advertising on their channels but for Allen’s race. In Comcast, the Supreme
 23   Court established but-for causation as an indispensable element of a § 1981 claim
 24   that must be pleaded under the Iqbal-Twombly standard. See 140 S. Ct. at 1014,
 25   1019; see also Astre, 804 F. App’x at 667. Plaintiffs have now twice failed to
 26   plausibly allege this element, warranting dismissal with prejudice.
 27         Despite McDonald’s earlier motion to dismiss raising this very issue, nothing
 28   in the Amended Complaint suggests that, but for Allen’s race, McDonald’s would
                                                            DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                - 18 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                                 CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 20 of 28 Page ID
                                  #:162


  1   have advertised on Plaintiffs’ channels. This pleading failure is especially stark for
  2   The Weather Channel.      As McDonald’s initial motion to dismiss pointed out,
  3   Plaintiffs do not allege that McDonald’s bought advertising on The Weather Channel
  4   before Allen acquired Weather Group in 2018. The Amended Complaint does not
  5   address this glaring deficiency.     (See Am. Compl. ¶¶ 53–55.)         The fact that
  6   McDonald’s has not advertised on The Weather Channel regardless of its owner’s
  7   race undermines any inference that, but for racial discrimination, McDonald’s would
  8   purchase advertising on Plaintiffs’ networks. See, e.g., Astre, 804 F. App’x at 666–
  9   67 (but-for causation not pleaded in light of non-discriminatory reasons for
 10   termination); Sharifi Takieh v. Banner Health, No. CV-19-05878, 2021 WL 268808,
 11   at *6 (D. Ariz. Jan. 27, 2021) (holding allegations at the pleading stage “do not give
 12   rise to a plausible inference that racial animus was the but-for cause” when there are
 13   “independent, non-discriminatory reasons for the alleged impairments”); Domino v.
 14   Ky. Fried Chicken, No. 19-CV-08449, 2020 WL 5847306, at *2 (N.D. Cal. Oct. 1,
 15   2020) (similar).
 16         Plaintiffs’ allegations concerning Entertainment Studios also remain deficient.
 17   As in the original complaint, Plaintiffs allege only that McDonald’s has advertised
 18   on other channels with similar “general market lifestyle programming” (Am. Compl.
 19   ¶ 13), such as “cooking shows” and “travel-related content” (id. ¶ 62). But that vague
 20   allegation does not even remotely suggest that the ratings and audience demographics
 21   for Plaintiffs’ channels fit within the marketing strategy for the McDonald’s brand.
 22   Plaintiffs do not allege that their own channels offer equally appealing ratings or
 23   audience demographics as those offered by their comparator channels—which
 24   include popular cable channels like Comedy Central and E! (see id.). As the
 25   Amended Complaint does not address the obvious, non-discriminatory explanations
 26   for McDonald’s advertising decisions, it cannot support an inference of but-for
 27   causation.
 28         Finally, Plaintiffs’ theory of causation is incoherent.       They assert that
                                                          DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                              - 19 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                               CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 21 of 28 Page ID
                                  #:163


  1   McDonald’s, after wrongly “pigeonholing” their channels as limited to a Black
  2   audience, refused to deal with them. But Plaintiffs do not allege that McDonald’s
  3   refuses to do business with Black-targeted media outlets. Indeed, Plaintiffs concede
  4   that McDonald’s advertised with Entertainment Studios in the past on shows targeted
  5   toward Black audiences. (Id. ¶ 11.) Even though McDonald’s raised this very
  6   argument in its initial motion to dismiss, Plaintiffs still have no explanation for how
  7   their “pigeonholing” theory led McDonald’s not to contract with them, especially
  8   when McDonald’s allegedly chose to contract with Plaintiffs in the past precisely
  9   because of their ability to reach Black consumers.
 10                4.     Plaintiffs’ Attack on McDonald’s “Contracting Process”
 11                       Is Meritless.
 12         Finally, in addition to alleging discrimination against Plaintiffs individually,
 13   Plaintiffs continue to make scattered claims that McDonald’s entire “contracting
 14   process” is discriminatory. (Am. Compl. ¶ 76.) These claims appear to rest on the
 15   allegation that McDonald’s devotes the bulk of its advertising budget to a “general
 16   market” (which, as the name suggests, aims to reach consumers across all racial
 17   backgrounds), and directs a smaller portion of its budget specifically to reaching
 18   Black consumers. (See Am. Compl. ¶¶ 8–9.) These allegations—which remain
 19   unchanged since the first complaint—add nothing to Plaintiffs’ claims of
 20   discrimination.
 21         First, there is nothing illegal or even unusual about making efforts to advertise
 22   to minority consumers. Advertisers commonly target various demographic groups
 23   based on age, sex, race, and other factors such as geography. Similarly, many media
 24   outlets (including, according to the Amended Complaint, some of Plaintiffs’ own
 25   media properties) are aimed toward specialized audiences. Consistent with common
 26   sense, it is well established that § 1981 prohibits only discriminatory contracting, not
 27   advertising directed toward specific audiences. See, e.g., Brown v. Philip Morris
 28   Inc., 250 F.3d 789, 796–800 (3d Cir. 2001); Spann v. Colonial Vill., Inc., 899 F.2d
                                                           DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                               - 20 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                                CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 22 of 28 Page ID
                                  #:164


  1   24, 35 (D.C. Cir. 1990). Plaintiffs do not allege that McDonald’s discriminates
  2   against its Black customers; rather, they concede that McDonald’s does extensive
  3   business with Black consumers. (See Am. Compl. ¶ 5.) Plaintiffs even admit that
  4   McDonald’s previously advertised on some of their own syndicated programming
  5   targeted toward Black audiences. (Id. ¶ 11.)
  6         The Amended Complaint insinuates that McDonald’s efforts to reach Black
  7   consumers somehow amounted to discrimination against Black-owned media
  8   companies (see, e.g., id. ¶ 10), but Plaintiffs’ own allegations belie that
  9   counterintuitive suggestion. As Plaintiffs correctly note, a media company’s target
 10   demographic is not the same as the race of its owner: for example, Plaintiffs’
 11   channels allegedly target a general audience even though Allen is Black, whereas
 12   Black Entertainment Television targets a Black audience even though it is publicly
 13   owned. (See id. ¶ 36.) Because audience and ownership are different, an advertiser
 14   does not discriminate against Black-owned media companies merely by having a
 15   separate budget dedicated to advertising to Black consumers.           Certainly, the
 16   Amended Complaint contains no facts to support a conclusion that McDonald’s, by
 17   making efforts to attract Black customers, has intentionally discriminated against
 18   Black-owned media companies.
 19         Similarly, Plaintiffs do not state a claim of racial discrimination by alleging
 20   that McDonald’s general-market advertising is placed with “large, publicly-owned
 21   media companies” as opposed to smaller, wholly Black-owned businesses. (Am.
 22   Compl. ¶ 8.)    Buying advertising from large businesses instead of smaller
 23   businesses—which, even if true, would hardly be surprising given the level of
 24   concentration in the media industry—is not racial discrimination. See Anderson v.
 25   Yolo Cty., No. 2:16-CV-2466, 2017 WL 590246, at *4 (E.D. Cal. Feb. 14, 2017)
 26   (dismissing § 1981 claim where it was “entirely possible” that defendant’s conduct
 27   was based on factors other than race); Kasick v. City of Hemet, No. 09-CV-1849,
 28   2009 WL 10673957, at *2 (C.D. Cal. Oct. 28, 2009) (explaining that § 1981 “only
                                                         DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                             - 21 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                              CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 23 of 28 Page ID
                                  #:165


  1   prohibits racial discrimination,” not “other forms of discrimination” (quotation marks
  2   omitted)). Moreover, while Plaintiffs repeatedly conflate “publicly-owned” with
  3   “white-owned” and “non-African-American-owned,” publicly-owned companies by
  4   definition have numerous shareholders of many different races.
  5          In short, Plaintiffs’ attacks on McDonald’s “contracting process” are wholly
  6   lacking in merit and cannot save Plaintiffs’ deficient claims of discrimination.
  7                                *            *             *
  8         For all these reasons, Plaintiffs’ claim under § 1981 should be dismissed.
  9         B.     Plaintiffs Fail to State a Racial Discrimination Claim Under the
 10                Unruh Act.
 11         Plaintiffs’ allegations also fail to state a claim under the Unruh Act, which
 12   prohibits discrimination by “business establishments.” Cal. Civ. Code § 51. The
 13   elements of an Unruh Act claim are “(1) [that the defendant] denied Plaintiff full and
 14   equal accommodations, (2) that a substantial reason for [defendant’s conduct] was
 15   because of Plaintiff’s race, (3) [that the] Plaintiff was harmed, and (4) [that the
 16   defendant’s] actions were a substantial factor in causing Plaintiff’s harms.” Grant v.
 17   Starbucks Corp., No. CV-2:18-8927, 2019 WL 8112465, at *6 (C.D. Cal. Sept. 24,
 18   2019) (citing Cal. Civil Jury Instructions No. 3060).
 19         As a threshold matter, the Unruh Act does not apply to the claims in the
 20   Amended Complaint. As courts in the Ninth Circuit have explained, a plaintiff
 21   bringing an Unruh Act claim must “demonstrate that his relationship with the
 22   offending organization was similar to that of the customer in the customer-proprietor
 23   relationship.” Bongiovanni v. State Farm Mut. Auto. Ins. Co., No. CV-20-9197, 2020
 24   WL 7861973, at *2 (C.D. Cal. Nov. 16, 2020) (quoting Johnson v. Riverside
 25   Healthcare Sys., LP, 534 F.3d 1116, 1126 (9th Cir. 2008)); see also Alcorn v. Anbro
 26   Eng’g, Inc., 468 P.2d 216, 220 (Cal. 1970) (“[T]here is no indication that the
 27   Legislature intended to broaden the scope of section 51 to include discriminations
 28   other than those made by a ‘business establishment’ in the course of furnishing goods,
                                                          DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                              - 22 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                               CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 24 of 28 Page ID
                                  #:166


  1   services or facilities to its clients, patrons or customers.”); Roe v. Rialto Unified Sch.
  2   Dist., No. 19-CV-863, 2020 WL 2790008, at *5 (C.D. Cal. Feb. 26, 2020) (“[T]he
  3   Unruh Act applies to owners and operators of a specific place, rather than providers
  4   of a service.”). Significantly, courts have dismissed Unruh Act claims brought by
  5   service providers alleging they were “denied the ability to enter into a services
  6   contract” with potential buyers. Our Peculiar Fam. v. Inspire Charter Sch., No. 2:20-
  7   CV-0331, 2020 WL 3440562, at *5 (C.D. Cal. June 23, 2020); see also Gauvin v.
  8   Trombatore, 682 F. Supp. 1067, 1073 (N.D. Cal. 1988). Here, McDonald’s is not
  9   “furnishing goods, services or facilities to” Plaintiffs and other media companies at
 10   all. Rather, Plaintiffs allege that McDonald’s is a buyer deciding which television
 11   channels represent the best places for it to spend its advertising dollars. In other
 12   words, if there is a “business establishment” in this case, it is Plaintiffs’ business,
 13   whereas McDonald’s is the consumer. The Unruh Act simply does not apply to
 14   McDonald’s conduct in that relationship.
 15         In an apparent attempt to address this pleading deficiency, the Amended
 16   Complaint adds references to § 51.5 of the Unruh Act, which provides that a
 17   “business establishment” may not “refuse to buy from, contract with, sell to, or trade
 18   with any person” on account of certain protected characteristics. Cal. Civ. Code
 19   § 51.5. But courts have repeatedly rejected arguments that § 51.5 somehow expands
 20   the scope of the Unruh Act beyond customer-proprietor relationships. For example,
 21   in Our Peculiar Family, the court examined § 51.5 and found “no indication that the
 22   Legislature intended to broaden the scope of [the Unruh Act] to include
 23   discriminations other than those made by a ‘business establishment’ in the course of
 24   furnishing goods, services or facilities to its clients, patrons or customers.” 2020 WL
 25   3440562, at *4–5; see also Strother v. S. Cal. Permanente Med. Grp, 79 F.3d 859,
 26   875 (9th Cir. 1996) (holding that, “[o]n its face, § 51.5, like § 51, appears to be aimed
 27   only at discrimination in relationships similar to the proprietor/customer
 28   relationship”).
                                                             DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                - 23 -        MOTION TO DISMISS AMENDED COMPLAINT
                                                                  CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 25 of 28 Page ID
                                  #:167


  1         In any event, Plaintiffs’ Unruh Act claim fails for the same reasons as their
  2   § 1981 claim does. First, race-discrimination claims under the Unruh Act require
  3   allegations of intentional discrimination, which must be pleaded in accordance with
  4   the Iqbal-Twombly standard. Duronslet v. Cty. of Los Angeles, 266 F. Supp. 3d 1213,
  5   1217 (C.D. Cal. 2017). For the same reasons set forth above in Section III.A.2 and
  6   incorporated here, Plaintiffs have not plausibly alleged intentional discrimination.
  7   Second, an Unruh Act claim alleging actual damages must show causation. See
  8   McCue v. S. Fork Union Sch. Dist., No. CV-F-10-233, 2010 WL 2089524, at *22
  9   (E.D. Cal. May 21, 2010). As explained above in Section III.A.3 and incorporated
 10   here, Plaintiffs have not articulated how any discrimination—even if properly
 11   alleged—was a causal factor in any decision by McDonald’s not to contract with
 12   them. Here too, Plaintiffs had the opportunity to cure these defects in their Amended
 13   Complaint but failed to do so.
 14         C.     Alternatively, Plaintiffs’ Claims Should Be Dismissed as Time-
 15                Barred to the Extent They Are Based on Conduct Predating May
 16                20, 2019.
 17         Even if Plaintiffs could overcome the arguments set forth above, any
 18   remaining claims should be dismissed to the extent they are based on acts allegedly
 19   committed by McDonald’s outside the applicable statute of limitations.
 20         Both claims in the Amended Complaint are subject to a two-year statute of
 21   limitations. Where a § 1981 claim concerns contract formation or a refusal to
 22   contract, it is governed by the forum state’s statute of limitations for personal injury
 23   actions. See Ekweani v. Ameriprise Fin., Inc., 444 F. App’x 968, 970 (9th Cir. 2011);
 24   Yi Tai Shao v. McManis Faulkner, LLP, No. 14-CV-1137, 2014 WL 4773981, at *3–
 25   4 (N.D. Cal. Sept. 22, 2014), aff’d, 670 F. App’x 575 (9th Cir. 2016). In California,
 26   that limitations period is two years. See Yi Tai Shao, 2014 WL 4773981, at *4 (citing
 27   Cal. Civ. Code § 335.1). The same limitations period governs Plaintiffs’ Unruh Act
 28   claims. See Estate of Stern v. Tuscan Retreat, Inc., 725 F. App’x 518, 525 (9th Cir.
                                                           DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                               - 24 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                                CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 26 of 28 Page ID
                                  #:168


  1   2018); Doe v. Pasadena Hosp. Ass’n, Ltd., No. 2:18-CV-9648, 2020 WL 1529313,
  2   at *3 n.2 (C.D. Cal. Mar. 31, 2020).
  3         This two-year statute of limitations bars any claims based on alleged acts of
  4   discrimination occurring before May 20, 2019. Discrimination claims under § 1981
  5   accrue when “plaintiffs knew they had been injured and by whom, even if at that
  6   point in time the plaintiffs did not know of the legal injury, i.e., that there was an
  7   allegedly discriminatory motive.” Lukovsky v. City & Cty. of San Francisco, 535
  8   F.3d 1044, 1051 (9th Cir. 2008) (citation omitted). That generally occurs when the
  9   defendant commits the alleged acts of discrimination. See, e.g., Richardson Const.,
 10   Inc. v. Clark Cty. Sch. Dist., 223 F. App’x 731, 733 (9th Cir. 2007); Hunter v.
 11   Tarantino, No. CV-10-3387, 2010 WL 11579019, at *3 (C.D. Cal. July 15, 2010).
 12   Similarly, “an Unruh Act claim generally accrues on the date the allegedly wrongful
 13   act takes place.” Renteria v. City of Maywood, No. CV 09-4639, 2009 WL 3297152,
 14   at *3 (C.D. Cal. Oct. 9, 2009).
 15         In the Amended Complaint, Plaintiffs now claim that McDonald’s alleged
 16   “refusals to contract occurred within the past two years.” (Am. Compl. ¶ 73.) To the
 17   extent that Plaintiffs have now limited their claims to alleged acts of discrimination
 18   occurring since May 20, 2019, dismissal is not required on this basis. However, the
 19   Amended Complaint continues to refer to older conduct as well. In particular,
 20   Plaintiffs allege that McDonald’s began “stereotyp[ing]” their channels when its
 21   advertising first appeared on Entertainment Studios’ syndicated programming over a
 22   decade ago, which would be long before the limitations period. (See id. ¶¶ 49–50.)
 23   And Plaintiffs’ outsized demand for $10 billion in damages (id. ¶¶ 22, 77, 84)
 24   continues to suggest they are seeking a recovery for conduct that occurred a long time
 25   ago.3 Thus, it is appropriate at the pleading stage for the Court to clarify that
 26
 27
      3
           To be clear, this amount has no conceivable basis as a measure of Plaintiffs’
 28   damages regardless of the time period at issue: $10 billion represents several times
                                                          DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                              - 25 -       MOTION TO DISMISS AMENDED COMPLAINT
                                                               CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 27 of 28 Page ID
                                  #:169


  1   Plaintiffs’ claims, if any, are limited to those that accrued on or after May 20, 2019,
  2   and dismiss any claims based on acts before that date. See, e.g., White v. Harris, No.
  3   2:13-CV-6171, 2015 WL 1250015, at *14 (C.D. Cal. Mar. 16, 2015) (dismissing “as
  4   time-barred plaintiff’s claims based on conduct predating” applicable limitations
  5   period); McCarthy v. Johannesson, No. CV-12-2099, 2012 WL 12887540, at *6
  6   (C.D. Cal. Dec. 11, 2012) (granting motion to dismiss “to the extent it seeks damages
  7   incurred more than three years prior to the date [plaintiff] filed suit”).
  8         In short, even if Plaintiffs were found to plausibly allege acts of discrimination,
  9   any claims based on alleged acts that occurred before May 20, 2019, should be
 10   dismissed.
 11   IV.   CONCLUSION
 12         For the reasons stated above, McDonald’s respectfully requests that the
 13   Amended Complaint be dismissed with prejudice.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
      the entire value of Plaintiffs’ business, and it is impossible to infer that Plaintiffs
 28   would somehow multiply in value if McDonald’s chose to advertise with them.
                                                             DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                                - 26 -        MOTION TO DISMISS AMENDED COMPLAINT
                                                                  CASE NO. 2:21-CV-04972-FMO-MAA
Case 2:21-cv-04972-FMO-MAA Document 21-1 Filed 07/29/21 Page 28 of 28 Page ID
                                  #:170


  1   Dated:     July 29, 2021           By:        /s/ Jennifer Steeve
  2
                                         Shalem Massey (# 143281)
  3                                      Jennifer Steeve (# 308082)
  4                                      RILEY SAFER HOLMES & CANCILA
                                         LLP
  5                                      100 Spectrum Center Drive, Ste 440
  6                                      Irvine, CA 92618
                                         smassey@rshc-law.com
  7                                      jsteeve@rshc-law.com
  8                                      Telephone: (949) 359-5515
                                         Facsimile: (949) 359-5501
  9
 10                                      Patricia Brown Holmes (pro hac vice)
                                         Amy Andrews (pro hac vice)
 11                                      RILEY SAFER HOLMES & CANCILA
 12                                      LLP
                                         70 W. Madison Street, Ste 2900
 13                                      Chicago, IL 60602
 14                                      pholmes@rshc-law.com
                                         aandrews@rshc-law.com
 15                                      Telephone: (312) 471-8745
 16                                      Facsimile: (312) 471-8701
 17                                      Loretta E. Lynch (pro hac vice)
 18                                      PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP
 19                                      1285 Avenue of the Americas
 20                                      New York, New York 10019-6064
                                         lelynch@paulweiss.com
 21                                      Telephone: (212) 373-3000
 22                                      Facsimile: (212) 373-3990
 23                                      Attorneys for Defendant McDonald’s
 24                                      Corporation
 25
 26
 27
 28
                                                    DEFENDANT’S MEMORANDUM IN SUPPORT OF
                                         - 27 -      MOTION TO DISMISS AMENDED COMPLAINT
                                                         CASE NO. 2:21-CV-04972-FMO-MAA
